PRITCHARD, Judge.
Appellant raises the same point that he was entitled to have the Miranda warnings given him when he was first stopped by the police, as was ruled against him in the companion case of State v. Kemper, 629 S.W.2d 624 (Mo.App.1982). The facts surrounding the police stop, a subsequent consent search of appellant’s automobile, wherein incriminating evidence was found, and thereafter an inculpatory statement was made after appellant had been fully advised of his rights, are set forth in that opinion. Case No. WD 32206 rules the single point here, and it must be held that appellant’s confession was voluntarily given.
The judgment of conviction of robbery in the first degree, with an attendant fifteen year sentence, is affirmed.
All concur.